Citation Nr: 9924844	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  97-04 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.  

2.  Entitlement to service connection for residuals of a 
right wrist injury.  

3.  Entitlement to an effective date earlier than December 
16, 1994, for the grant of service connection for 
hypertension (HTN).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
January 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

Service connection is in effect for residuals of a right 
ankle strain, status postoperative arthroscopy with right 
medial talus osteochondritis dissecans chondroplasty, 
synovectomy with lateral ankle reconstruction, evaluated as 
10 percent disabling.  

As a result of the decision regarding entitlement to an 
earlier effective date for HTN, as detailed below, a 
determination must now be made by the RO as to the proper 
evaluation for HTN from the new effective date of January 31, 
1969.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
originating agency.  

2.  The appellant has not submitted any objective evidence, 
nor is there any such evidence of record, that supports his 
allegation that he has a low back disorder of service origin.  

3.  The appellant has not submitted any objective evidence, 
nor is there any such evidence of record, that supports his 
allegation that he has a right wrist disorder of service 
origin or a right wrist disorder that is secondary to 
service-connected residuals of a right ankle sprain.  

4.  On March 27, 1969, the veteran submitted VA Form 21-526, 
Application for Compensation or Pension, claiming entitlement 
to service connection for HTN.  

5.  By rating action of November 1969, the RO denied the 
veteran's claim of entitlement to service connection for HTN.  
The evidence of record at the time of that decision consisted 
of incomplete service medical records (SMRs) and a VA 
examination report from May 1969.  These records reflected 
that the veteran elevated blood pressure readings had been 
recorded, but it had been determined that chronic HTN was not 
found on the recent examination.  

6.  The veteran filed to reopen his claim for disabilities by 
submitting a statement that was added to the record on 
December 16, 1994.  This correspondence by the veteran was 
interpreted as including a claim for service connection for 
HTN.  

7.  Additional SMRs were furnished in January 1994.  These 
records reflect that the veteran was noted upon retention 
examination in June 1969 to have HTN.  

8.  Upon rating decision in April 1996, the RO granted 
service connection for HTN based upon evidence that included 
the supplemental SMRs that were submitted in January 1994.  A 
10 percent rating for this disorder was assigned; effective 
from the date the claim was reopened on December 16, 1994.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of a back injury is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  The claim of entitlement to service connection for 
residuals of a right wrist injury is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

3.  The proper effective date for the award of service 
connection for HTN is January 31, 1969, the date following 
the veteran's separation from active service.  38 U.S.C.A. 
§§ 5107, 5110, (West 1991); 38 C.F.R. §§ 3.156, 3.400 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records (SMRs) reveals that 
upon service entrance examination a blood pressure reading of 
138/90 was recorded.  The veteran related that he had been 
told that his blood pressure was elevated on more than one 
occasion.  HTN was not diagnosed.  He was seen in April 1968 
following a fall in which he twisted his right ankle.  X-ray 
was interpreted as showing probable osteochondritis 
dissecans.  There was no report of back injury at this time 
or at the time of discharge examination in December 1968.  
Examination at discharge showed blood pressure readings of 
140/96, 138/78, 136/76, and 138/76.  It was specifically 
noted that this was not considered HTN.  

The veteran's initial claim for compensation benefits, to 
include service connection for HTN, was received in March 
1969.  

Upon postservice VA examination in May 1969, X-ray and 
clinical findings regarding the right ankle were negative 
except for a 1/2 inch enlargement of the ankle.  The veteran 
complained of pain on fast walking or walking up or down 
stairs.  His blood pressure was noted to be 180/110 and mild 
systolic HTN was diagnosed.  It was noted that there were no 
symptoms referable to HTN.  

Upon rating decision in November 1969 service connection was 
established for residuals of sprain of the right ankle and a 
noncompensable rating was assigned.  Service connection for 
HTN was denied in that HTN was not found on the last 
examination.  The veteran was informed of this decision but 
did not submit a notice of disagreement with this denial.  

In a statement added to the file on December 16, 1994, the 
veteran submitted a claim for additional disabilities.  
Primarily, his statement regarded a claim for diabetes and 
obesity.  Additional records in support of his claims were 
added to the file in January 1994 and include supplemental 
SMRs, private, and VA records as summarized below.  

A private record from March 1969 reflects a blood pressure of 
170/100.  HTN was noted.  

Service medical examination for retention in June 1969 noted 
neuromuscular defect of the lower spine.  An X-ray dated in 
June 1969 showed a narrowed lumbosacral disc that could be 
due to herniated disc disease.  The veteran's blood pressure 
was recorded as 170/116.  Arterial hypertension was diagnosed 
and it was determined that he was not qualified for 
retention.  

A private hospital report from July 1969 reflects that the 
veteran was seen for low back pain.  Herniated nucleus 
pulposus (HNP) was diagnosed and he was treated 
conservatively with improvement noted.  He was also worked up 
for HTN.  

Additional private records dated from 1986 through 1995 
reflect that the veteran was seen in April 1987 after he 
slipped and fell injuring his right wrist.  It was noted this 
accident occurred while he was on an expedition in Mexico.  
While carrying a cactus in his right hand, he slipped on an 
incline and fell.  He was not sure of the exact mechanism of 
the injury to the right wrist.  He suffered a dislocation 
which was first treated with closed reduction and then with 
open reduction and internal fixation.  In a May 1987 report, 
it was noted that he twisted his left ankle at the time of 
this accident but symptoms related to that injury were 
overshadowed by the magnitude of his wrist injury.  Partial 
tears of the left ankle were noted upon examination and a 
brace was recommended.  

Private records reflect that a private physician saw him in 
August 1992 for low back complaints.  Lumbar strain was 
diagnosed.  In April 1995, the veteran's blood pressure was 
recorded as 152/94 and 150/100 with medications for control.  

Upon VA examination in November 1995, the veteran's blood 
pressure was recorded as 170/100, 164/108, and 166/106.  It 
was noted that he was on antihypertensive medication.  The 
veteran gave a medical history that included chronic back 
pain since injury to the back in 1967.  He reported recurring 
episodes of low back pain about twice per year.  Examination 
showed decreased range of motion with complaints of pain on 
all motion with diffuse tenderness over the lumbosacral area.  
There was no muscle guarding and no tilt.  Straight leg 
raising was negative.  X-ray revealed very mild discogenic 
degenerative changes involving the lumbar spine.  The veteran 
complained of continued pain, stiffness, and weakness 
associated with the injury to his right wrist.  Examination 
revealed a well-healed surgical scar, decreased range of 
motion with complaints of pain on all motion.  There was 
decreased grip strength and tenderness.  X-ray revealed mild 
to moderate degenerative changes involving the radiocarpal 
articulation.  

At a personal hearing in December 1996, the veteran testified 
in support of his claims.  It was maintained that the origin 
of his back injury was when he fell during service and hurt 
his ankle.  His ankle problems overshadowed his back symptoms 
at the time, and he did not realize the severity of his back 
injury.  He was seen shortly after service, however for back 
complaints.  His back problems persisted over the years.  He 
also related that the fall that injured his right wrist was 
the result of problems associated with his service-connected 
right ankle when it gave out of him on a camping trip.  He 
tripped over it on numerous occasions and ultimately 
underwent surgery to keep him from tripping so much.  Hearing 
[Hrg.] Transcript [Tr.] at 3-4.  He also provided testimony 
in support of his claim for an earlier effective date for 
HTN.  Tr. at 7-8.  The entire hearing transcript is of 
record.  

The Board deemed that additional medical expertise was needed 
to render an equitable decision in this case regarding the 
low back disorder and in April 1999 requested a medical 
opinion from the Veterans Health Administration (VHA).  A 
letter was received from an orthopedic surgeon who is a 
Diplomate with the American Board of Orthopedic Surgery.  

The VHA opinion is as follows:  

I have had the opportunity to review the 
medical record on the appellant [veteran] 
made the subject of this review.  Based 
on my personal review of these forwarded 
records, I will answer the forward 
questions.  Prior to completing that a 
brief review of his forwarded records 
will be provided.  

The appellant stated that he was on 
active duty in June of 1968 when he 
sustained an injury to his right ankle.  
He was treated for a condition of 
osteochondritis and placed into a cast 
for approximately six weeks.  He was 
subsequently discharged form the U.S. 
Army Signal Corps in February 1969.  He 
subsequently was evaluated for a VA 
service connected disability to his right 
ankle.  Subsequent hospital records with 
transcription dated 8/27/69, written by 
Dr. [C.], indicates that the appellant 
had low back pain.  His straight leg 
raise test was positive bilaterally and 
his straight leg raise test was performed 
and how it's defined was not provided.  
His reflexes however, were intact.  
Subsequent EMG/Nerve conduction velocity 
of the left lower extremity was performed 
on 7/2/69.  This was normal per the 
report.  Please note that he also had a 
lumbar sacral spine film 6/20/69, which 
was read by Dr. [S.] with impressions of 
"degeneration of lumbar sacral disc 
which could be due to herniated disk 
disease."  There is limited 
documentation in his subsequent medical 
records regarding the lumbar spine.  
However, there is documentation of a 
perilunate dislocation of the right wrist 
in April of 1987.  His physician, Dr. 
[W.] documented that the appellant had a 
perilunate dislocation at the right wrist 
four days previously.  In Dr. [W's] 
reported medical history, there was no 
mention of back disorders.  However, 
there was mention of a history of gout.  
Dr. [W.] documented that he was taking 
anti-hypertensive medications.  Physical 
exam was recorded as showing [a] very 
large man.  There was no mention of any 
spine problems at that clinic visit.  
There was also a medical office visit 
with Dr. [W.] in November 1986.  Again, 
on this office visit there was 
documentation of some elbow discomfort.  
However, there was no mention of any back 
disorder.  The right ankle was also 
discussed.  It showed no edema, but there 
was some tenderness.  On the last medical 
office visit with Dr. [W.], dated 7/24/91 
there is again no discussion of any back 
disorder or back complaints.  There was 
documentation of some mild tendonitis in 
the extensor mechanism of the right 
wrist.  There was a clinical record from 
Internal Medicine on 8/25/92 when the 
appellant was evaluated for back pain.  
It was noted at that time the appellate 
weighed 324 pounds.  He apparently was 
working for Artisoft Computer Center.  
Per the history, he was feeling well 
until that morning of 8/24/92, when he 
was bending to turn on a switch under his 
table and suddenly developed pain in the 
low back and it was hard for him to get 
up.  The working diagnosis by Dr. [P.] 
was lumbar strain.  There was no 
documentation of a previous back problem 
recorded.  


1. What is the correct diagnosis of the 
lower back?

Discussion:  Degenerative disk disorder 
L5-S1 without objective documentation of 
a radiculopathy or disk herniation.  

2. What is the medical probability of the 
current low back symptomatology 
etiologically related to the in-
service injury?  

Discussion:  Within reasonable medical 
probability the current low back symptoms 
are unrelated to the alleged in-service 
injury.  The lack of ongoing medical care 
for his lumbar spine and the reality of 
no surgical intervention for his lumbar 
spine further document this.  Moreover, 
the patient has been significantly 
deconditioned for many years.  Thus he's 
been in a chronic overload situation 
regarding this lumbar spine placing 
significantly increased stress on his 
lumbar spine over the years.  Within 
reasonable medical probability this 
combination of are related factors, his 
chronic deconditioning, and overload 
situation of his lumbar spine is the 
basis for his current symptomatology 
versus the alleged injury while in the 
service.  

Comments:  The opinions provided are 
based on the provided medical records.  
If other records are or become available, 
they might or might not alter the 
opinions provided.  


Pertinent Laws and Regulations

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).   First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms, 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has 
further held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit, 5 Vet. App. at 93.  

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service, or in the case of HTN was manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1998).  When aggravation of a nonservice-connected 
disability is proximately due to or the result of a service-
connected disorder, service connection is warranted for the 
degree of aggravation, but only that degree, over an above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

An award of direct service connection shall be assigned the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from active duty, otherwise, the date of 
receipt of the claim or date entitlement arise, whichever is 
later.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(1998).  

The effective date of an award based on a claim reopened 
after final adjudication shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 
1991); 38 C.F.R. § 3.400(r) (1998).  

The effective date of an award based on the receipt of new 
and material evidence in a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  A specific claim 
in the form prescribed by the Secretary must be filed in 
order for benefits to be paid.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. §§ 3.1)r), 3.151, 3.400(q)(1)(ii) (1998).  

Under the provisions of 38 C.F.R. § 3.156 (c), where new and 
material evidence consists of a supplemental report from the 
service department, received before or after the decision has 
become final, the former decision will be reconsidered.  This 
contemplates that official service department records which 
presumable had been misplaced have been located and forwarded 
to VA.  Where such records clearly support the assignment of 
a rating over a part or the entire period of time, a 
retroactive evaluation will be assigned accordingly except as 
it may be affected by the filing date of the original claim.  

Analysis (Service Connection)

Initially, the Board points out that nothing in this 
determination or the prior decision of the RO is intended to 
explicitly or implicitly to cast any doubt on the appellant's 
good faith in advancing these claims.  The Board, however, is 
not empowered to rest its determination upon a subjective 
test of whether the appellant's belief in his entitlement to 
the benefits sought here is sincere.  Were that the case, the 
appellant would prevail.  The Board is constrained by its 
statutory mandate to rest its decision upon an objective 
basis under which the Board must apply the law to the facts 
shown by the evidence.  Following review of the current 
record, the Board is compelled to conclude that the appellant 
has not met his initial burden of presenting a well-grounded 
claim.  

Residuals of a Back Injury

It is the veteran's contention that he injured his back when 
he injured his right ankle in 1968.  A review of the SMRs is 
negative, however, for any report of back complaints, 
treatment, or findings of a back injury at that time or any 
time during military service.  Records dated shortly after 
service separation reflect low back symptoms that were 
diagnosed as HNP in 1969.  Additional records from the early 
1990s show additional back complaints and mild discogenic 
degenerative changes involving the lumbar spine were noted 
upon VA examination in 1995.  

As noted above, the Board deemed that additional medical 
expertise was needed to render an equitable decision in this 
case regarding the low back disorder and in April 1999 
requested a medical opinion.  The requested medical opinion, 
quoted in its entirety above, reflects a specialist's opinion 
that no relationship exist between current low back diagnoses 
and any back injury which might have occurred during service.  
Instead, he pointed to the fact that there was no ongoing 
treatment for back problems for many years, and he opined 
that the combination of age related factors, chronic 
deconditioning, and overload situation of the lumbar spine 
was the basis for current symptomatology.  

As described earlier, there are three elements that must be 
met for a well-grounded claim.  The first element of a well-
grounded claim is met as the post service medical evidence of 
record does show treatment for low back problems.  The second 
element of a well-grounded claim is met by the veteran's 
assertion that current problems are of service origin.  What 
the record lacks is medical evidence of nexus between injury 
or disease in service and current disability.  Thus, as the 
SMRs are negative for medical evidence showing a chronic low 
back disorder, and as current low back disability is not 
clinically related to any alleged inservice injury, the claim 
for service connection for residuals of a back injury is not 
well grounded.  

The Board has considered the assertions that this disability 
is of service origin.  While he is competent to report 
manifestations of a disorder perceptible to a lay party, such 
as pain, he is not competent to link those manifestations to 
service on medical causation or etiology.  Espiritu, supra.  

Residuals of a Right Wrist Injury

It is the veteran's primary argument that his current right 
wrist disability is secondary to a fall associated with his 
service-connected residuals of right ankle strain.  There is 
no report in the claims folder of injury to the right wrist 
until 1987 when the veteran was injured in a fall.  It was 
expressly recorded that he fell while walking on an incline 
and slipped and fell.  He was not certain of the mechanism in 
which his wrist was injured.  There was no reference to the 
right ankle playing any role in the fall.  Within a few days, 
he also reported that he had twisted his nonservice-connected 
left ankle at the time of the fall.  Once again, no mention 
was made of the right ankle playing any role whatsoever in 
the fall.  While clinical findings were made as to the wrist 
and left ankle, there were no findings of any right ankle 
pathology.   

Simply stated, there is nothing in the record, other than the 
veteran's own assertions, to indicate that this fall 
resulting in injury to the right wrist was due to problems 
associated with his service-connected right ankle.  No party 
with medical expertise has linked a current right wrist 
disability with active service or the service-connected right 
ankle strain.  Therefore, for the same reasons as expressed 
above regarding the veteran's claim for service connection 
for a low back disorder, the appellant has not met his burden 
of submitting a well grounded claim for direct or secondary 
service connection because he has not satisfied the required 
elements of a well grounded claim.  

In the alternative, the Board has also considered whether, on 
the facts of this case, the veteran could well ground the 
claim with his lay evidentiary assertions on the basis that 
he is competent to report his service connected ankle caused 
his fall.  In this context, the Board would first point out 
that whether the service-connected right ankle disability 
could have produced a fall may well be a question that 
requires medical expertise that the appellant lacks.  If this 
were so, then the claim would again not be well grounded 
because no party with medical expertise has confirmed this 
theory of potential entitlement.  Even assuming the veteran 
could well ground the claim with his evidentiary assertions, 
the presumption of credibility of such assertions only 
applies at the stage of assessing whether the claim is well 
grounded.  On the merits, the Board concludes that the 
appellant's assertions are not credible.  In reaching this 
conclusion, the Board finds the contemporaneous clinical 
evidence to be entitled to far more probative weight than the 
appellant's later recollections.  The contemporaneous 
evidence contains no statement of medical history implicating 
the service connected disability whatsoever in the fall.  
Those records further show that there were no contemporary 
complaints of any right ankle symptoms following the fall, 
even when the claimant was seen for left ankle symptoms.  The 
silence of these contemporaneous records in this case is 
deafening.  The Board finds that it is impossible to believe 
that the service connected right ankle disability played a 
material role in the fall but was never mentioned by 
statements of medical history at the time in question and 
passed unmentioned clinically.  Therefore, the clear weight 
of the most probative evidence is against the claim and the 
benefit of the doubt doctrine is not for application.

Analysis (Effective Date)

The veteran maintains that an effective date prior to 
December 16, 1994, is warranted for the grant of service 
connection for HTN.  In this regard, he specifically 
maintains that service connection for this disorder should be 
assigned from 1969, when the claim for this disorder was 
originally filed.  See Tr. at 7-8.  

The veteran filed his original claim of entitlement to 
service connection for HTN on March 27, 1969.  The claim was 
initially denied in a November 1969 rating decision, at which 
time the evidence which was considered by the RO consisted of 
incomplete SMRs which showed elevated blood pressure readings 
but no diagnosis of HTN, and a VA examination from shortly 
after service which reflected a diagnosis of systolic HTN.  
The RO denied the claim reasoning that HTN was not found on 
the most recent examination.  

The November 1969 rating action was not appealed by the 
veteran and accordingly it became final.  38 U.S.C.A. § 7104 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1998).  Following 
a final determination a claim may be reopened with new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).  

The Board notes that the effective date to be assigned where 
there has been a final disallowance followed by a reopened 
claim with new and material evidence will be the date of the 
new claim or the date entitlement arose, whichever is later.  
See Lapier v. Brown, 5 Vet. App. 215 (1993). 38 C.F.R. 
§ 3.400(q) (1998).  I

Although the November 1969 rating action represents a prior 
final decision, 38 C.F.R. § 3.156(c) provides that where new 
and material evidence consists of a supplemental report from 
the service department, received before or after the decision 
has become final, the former decision will be reconsidered.  
This contemplates that official service department records 
that presumably had been misplaced have been located and 
forwarded to VA.  Where such records clearly support the 
assignment of a rating over a part or the entire period of 
time, a retroactive evaluation will be assigned accordingly 
except as it may be affected by the filing date of the 
original claim.  

VA regulations also specifically provide that where new and 
material evidence consists of service department record 
(since it is considered these records were lost or misplaced) 
the effective date will be assigned to agree with the 
evaluation or date of receipt of claim on which prior 
evaluation was made, whichever is later, subject to rules on 
original claims filed within one year after separation from 
service.  38 C.F.R. § 3.400(q)(2) (1998).  On claims for 
direct service connection the effective date will be the day 
following separation from active service or date entitlement 
arose if the claim is received within one year after 
separation from service; otherwise, the day of receipt of 
claim will be the effective date of service connection.  
38 C.F.R. § 3.400(b)(2) (1998).  

In this case, the additional SMRs, to include the June 1969 
retention examination report, which were not on file at the 
time of the denial of the claim in November 1969, were 
received in January 1994.  These SMRs showed that the veteran 
was diagnosed has having HTN and was deemed not to be 
qualified for service in June 1969.  His diastolic readings 
warranted a 10 percent evaluation at the time of the May 1969 
VA examination and the June 1969 examination, once the 
diagnosis of arterial hypertension was made in June 1969.  It 
was at least partially upon consideration of the additional 
SMRs that the claim was reopened and service connection 
granted in the April 1996 rating action.  

The Court noted in Spencer v. Brown, 4 Vet. App. 283 (1993), 
that "where the claim is reopened on the basis of new and 
material evidence from service department reports, the VA has 
consistently treated it as a true 'reopening' of the original 
claim and a review of the former disposition in light of the 
service department reports which were considered to have been 
lost or mislaid, and the award of benefits is made 
retroactive to the date of the original claim.  See 38 C.F.R. 
§ 3.400(q)(2) (1998); VA G.C. Digested Opinion, July 17, 
1984, stating that § 3.400(q)(2) reflects 'a long-standing VA 
policy treating supplemental service department reports 
correcting prior erroneous reports as providing a basis for 
an award of benefits based on the veteran's original 
claim.'"  Id at 293.  

The additional SMRs, when considered in conjunction with the 
fact that the veteran was diagnosed as having HTN and deemed 
unqualified for retention, clearly support the assignment of 
service connection effective as of the date following 
discharge from service as the veteran's claim was filed 
within the first year after separation from service.  
38 C.F.R. § 3.156 (1998).  Under the circumstances of this 
case, since the claim was reopened and granted at least 
partially based on the receipt of service department records 
which were not or record at the time of the original denial, 
the effective date for the grant of service connection for 
HTN is the date following discharge from service, January 31, 
1969.  To this extent, the appeal is granted.  


ORDER

Service connection for residuals of a back injury is denied.  

Service connection for residuals of a right wrist injury is 
denied.  

An effective date of January 31, 1969, for the award of 
service connection for HTN is granted, subject to the 
applicable laws and regulations concerning the payment of 
monetary benefits.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

